Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
MPEP 2111.04 states that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent is not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 
	Examiner notes that claims 2-7, 9, 16 and 18 recite contingent "if" limitations, and suggests positively claiming these steps for full consideration. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: sending unit (claims 1-2, 15-17), receiving unit (claims 1-2, 5-7, 9, 17-19), determining unit (claims 1-4, 8, 11, 14-18, 20), processing unit (claims 5-7), notifying unit (claim 8), control unit (claim 9), permitting unit (claims 10-13), display unit (claim 9).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
To overcome a claim interpretation under 112(f), it is recommended to the applicant to include operational structure in these claim limitations such as a memory and processor utilized to perform the claimed function. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (see the detail description under Claim Interpretation section). The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations in these claims invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see the detail description under Claim Interpretation section). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (an abstract idea) without significantly more. The following is Examiner’s analysis of the claimed invention under the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG).
STEP 1 Is the claim to a Process, Machine, Manufacture or Composition of matter? Claim 1 (and dependent claim 2-16) recite an apparatus (machine), claim 17 (and dependent claims 18-19) recite an apparatus (machine), claim 20 recites a computer readable medium (manufacture).
STEP2A Prone one: Does the Claim Recite an Abstract Idea, Law of Nature, or Natural Phenomenon? The claim recites the apparatus comprising “a sending unit that sends a work to a determining unit that determines legitimacy of the work; and a receiving unit that receives, from the determining unit, the work to which a result of determination made by the determining unit is added.” (claim 1), and “a receiving unit that receives a work for which legitimacy is to be determined; a determining unit that determines the legitimacy of the work by comparing information used for legitimacy determination with the work; and a sending unit that sends, to a terminal apparatus used - 51 -by a user, the work to which a result of determination made by the determining unit is added.” (claim 17, and similar limitations recited in claim 20), which fall within the “Mental Processes” 2019 PEG grouping as concepts performed in the human mind (including observation, evaluation, judgment, opinion). Each of the apparatus and the steps of sending, receiving and determining actions is a mental process that can practically be performed in the human mind, therefore, the claimed limitations fall within the mental processes grouping, and the claims recite an abstract idea.
STEP 2A Prone two: Does the Claim Recite Additional Elements That Integrate the Judicial Exception into A Practical Application? Claim 1 and claim 17 do not recite additional elements that integrate the abstract idea into a practical application. Claim 20 recites “A non-transitory computer readable medium storing a program causing a computer to execute a process for information processing”, which generally link the use of the judicial exception to a particular technological environment, therefore the claim as a whole is no more than a drafting effort designed to monopolize the exception.
STEP 2B Does the Claim Recite Additional Elements That Amount to Significantly More Than the Judicial Exception? Claim 1 and claim 17 do not recite additional elements that integrate the abstract idea into a practical application. Claim 20 recites “A non-transitory computer readable medium storing a program causing a computer to execute a process for information processing”, Claims 2-16, 18-19 recite using different determining process, adding determination result to work, processing the work by deleting and overwriting, issuing notification, displaying information, permitting execution of a process, sending work to external apparatus and copying work, which amounts to no more than additional steps can be performed in human mind, and mere instructions to apply the exception using a generic computer. These additional elements comprise well-understood, routine, conventional computing elements (see BASCOM Global Internet Services v. AT&T Mobility LLC, 827 F .3d 1341 (Fed. Cir. 2016) holding recites generic computer, network and Internet components, none of which is inventive by itself) see also Two-Way Media Ltd. V. Comcast Cable Communications, LLC, 2017 U.S. App. LEXIS 21706 at 14 (Fed. Cir. Nov. 1, 2017) finding “Nothing in the claims or their constructions, including the use of “intermediate computers,” requires anything other than conventional computer and network components operating according to their ordinary functions”, see also “simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one.” Accenture Global Service v. Guidewire Software, Inc., 728 F.3d 1336 (Fed. Cir. 2013) at 1345; see also the prohibition against patenting an abstract principle by attempting to limit the use of the [principle] to a particular technological environment (see Diehr, 450 U.S. at 191; “attempts to limit the abstract concept to a computer implementation and to a specific industry thus do not provide additional substantive limitations to avoid preempting the abstract idea of [the] system” Accenture Global Service v. Guidewire Software, Inc., 728 F.3d 1336 (Fed. Cir. 2013)); Classen as an example case identifying a mental process. Specifically, "[c]oncepts relating to data comparisons that can be performed mentally or are analogous to human mental work." See MPEP § 2106.04(a)(2), sections III and Ill A. Therefore, the additionally recited limitations individually or in combination as a whole in Claims 1-20 fail to amount to significantly more than the abstract idea. 
Therefore, claims 1-20 are not directed to patent-eligible subject matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-12, 14-16, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayakawa (US PG-PUB No. 20140164436 A1).
Regarding claim 1, Hayakawa teaches an information processing apparatus comprising: a sending unit that sends a work to a determining unit that determines legitimacy of the work; and a receiving unit that receives, from the determining unit, the work to which a result of determination made by the determining unit is added (paragraph [0012]: a system for transmitting image data to a server for saving image data into a save area, comprising: an obtainment unit (receiving unit) configured to obtain from the server before transmitting image data to the server (determining unit), a current access restriction setting (determining result) of a save area chosen by a user who is a transmitter of the image data, the save area being accessible by users specified based on an access restriction setting; and a transmission unit (sending unit) configured to transmit the image data to the server).
Regarding claim 2, Hayakawa teaches all of the features with respect to claim 1, as outlined above.
	Hayakawa further teaches wherein, if the sending unit sends, to the determining unit, the work to which the result of determination is added, the determining unit determines the legitimacy through a determination process that is different from a determination process executed before the result of determination is added, and the receiving unit receives the work to which a result of determination obtained through the different determination process is added (Fig. 12, paragraph [0081]: At step 10003, the application software 401 determines the read image data. For example, embedded copyright information is detected by detecting a digital watermark, a specific pattern or the like (the result of determination is added). Paragraph [0086] In view of this, at step 10004, the application software 401 determines from the determination result of step 10003 that the operator needs to be notified about image data embedded with copyright information or image data that is highly likely to be a publication, and advances the processing to step 10005. If the operator does not need to be notified, the processing advances to step 10011 (different determination process)).
Regarding claim 3, Hayakawa teaches all of the features with respect to claim 2, as outlined above.
	Hayakawa further teaches wherein, in the different determination process, if a user who has sent, to the determining unit, the work to which the result of determination is yet to be added is identical to a user who has sent, to the determining unit, the work to which the result of determination is added, a determination is made that the work is legitimate (paragraph [0088]: At step 10007, the application software 401 investigates whether any users having access have been added after image transmission was last performed, by comparing a previous access restriction setting with the current access restriction setting cited in paragraph [0013] (comparing the determining results). Paragraph [0089]: in the case where there is a change from FIG. 7A to FIG. 7C, the determination result is No since users having access have decreased (no new users are added, determination is made that the work is legitimate), and the processing advances to step 10011 (transmit image)).
Regarding claim 4, Hayakawa teaches all of the features with respect to claim 2, as outlined above.
	Hayakawa further teaches wherein, in the different determination process, if a user who has sent, to the determining unit, the work to which the result of determination is yet to be added is different from a user who has sent, to the determining unit, the work to which the result of determination is added, a determination is made that a warning is to be issued (paragraph [0089]: the determination result is Yes since users having access have been added (different user), and the processing advances to step 10008. Also, if the public directory, which is set to be accessible by users besides the login user (new users are added), is designated when performing image transmission for the first time, the determination result will be Yes, and the processing advances to step 10008. Paragraph [0090] At step 10008, the application software 401 displays the notification (determination is made that a warning is to be issued) to the user on the display unit 305).
Regarding claim 9, Hayakawa teaches all of the features with respect to claim 1, as outlined above.
	Hayakawa further teaches the information processing apparatus further comprising a control unit that, if the receiving unit receives the work to which the result of determination is added, causes a display unit to display information indicating a process of the work that is permitted to be executed in accordance with the result of determination (paragraph [0145] At step 6006, the application software 401 (control unit) displays notification to the user on the display unit 305. In FIG. 18, an example of the notification that is displayed on the display of the information processing apparatus in the case where the users having access change from FIG. 7A to FIG. 7B is shown. The operator receives this notification, and can choose the private directory or the public directory as the transmission destination or can cancel transmission).
Regarding claim 10, Hayakawa teaches all of the features with respect to claim 1, as outlined above.
	Hayakawa further teaches comprising a permitting unit that permits execution of a process of the work in accordance with the result of determination (paragraph [0091] At step 10009, the user receives the notification displayed at step 10008, and presses OK (permits execution) or Cancel. The processing advances to step 10010 in the case where OK is pressed.).
Regarding claim 11, Hayakawa teaches all of the features with respect to claim 10, as outlined above.
	Hayakawa further teaches wherein the permitting unit restricts execution of the process of the work before the determining unit makes determination (paragraph [0091] At step 10009, the user receives the notification displayed at step 10008, and presses OK or Cancel (restricts execution). The processing is ended in the case where Cancel is pressed).
Regarding claim 12, Hayakawa teaches all of the features with respect to claim 11, as outlined above.
	Hayakawa further teaches wherein the permitting unit restricts execution of at least one of sending of the work to an external apparatus and copying of the work (paragraph [0077]:  In the present embodiment, copyrighted material is read, and if there is a problem with the resultant image data being released, this is notified and release of the image data is forestalled (restricts execution of sending of the image to an external apparatus). Paragraph [0081]:  even if copyright information is not embedded, it is determined whether the read original document is an original document whose duplication should be restricted).
Regarding claim 14, Hayakawa teaches all of the features with respect to claim 1, as outlined above.
	Hayakawa further teaches wherein the determining unit makes determination in a group that manages works (paragraph [0065] For example, when the users (group) permitted access change from FIG. 7A to FIG. 7B or FIG. 7D, the determination result of step 3005 is Yes since users have been added, and the processing advances to step 3006. On the other hand, in the case where there is a change from FIG. 7A to FIG. 7C, the determination result is No since users having access have decreased, and the processing advances to step 3011).
Regarding claim 15, Hayakawa teaches all of the features with respect to claim 1, as outlined above.
	Hayakawa further teaches wherein the sending unit sends the work to the determining unit before execution of a process of the work (paragraph [0080] At step 10002, the application software 401 and the driver software 402 read an original document set on the image reading apparatus 200 and obtain image data (before execution of a process of the work). A read command is sent from the information processing apparatus to the image reading apparatus 200, and the read image data is saved in the disk apparatus 302. Paragraph [0081] At step 10003, the application software 401 determines the read image data).
Regarding claim 16, Hayakawa teaches all of the features with respect to claim 15, as outlined above.
	Hayakawa further teaches wherein, even if the legitimacy of the work was previously determined, if a process of the work is to be executed, the sending unit sends the work to the determining unit again (paragraph [0012] According to one aspect, the present invention has the following configuration. There is provided a system for transmitting image data to a server for saving image data into a save area, comprising: an obtainment unit configured to obtain from the server before transmitting image data to the server, a current access restriction setting of a save area chosen by a user who is a transmitter of the image data, the save area being accessible by users specified based on an access restriction setting; a notification unit configured to compare a previous access restriction setting with the current access restriction setting (legitimacy of the work was previously determined), and output notification to the user if the current access restriction setting is less restrictive than the previous access restriction setting; and a transmission unit configured to transmit the image data to the server).
Regarding claim 20, Hayakawa teaches a non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising: sending a work to a determining unit that determines legitimacy of the work; and receiving, from the determining unit, the work to which a result of determination made by the determining unit is added (Paragraph [0168] Aspects of the present invention can also be realized by a computer of a system or apparatus (or devices such as a the CPU or MPU) that reads out and executes a program recorded on a memory device to perform the functions of the above-described embodiment(s), and by a method, the steps of which are performed by a computer of a system or apparatus by, for example, reading out and executing a program recorded on a memory device to perform the functions of the above-described embodiment(s). For this purpose, the program is provided to the computer for example via a network or from a recording medium of various types serving as the memory device (e.g., computer-readable medium)).
Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yabe (US PG-PUB No. 20070143441 A1).
Regarding claim 17, Yabe teaches an information processing apparatus comprising: a receiving unit that receives a work for which legitimacy is to be determined; a determining unit that determines the legitimacy of the work by comparing information used for legitimacy determination with the work; and a sending unit that sends, to a terminal apparatus used by a user, the work to which a result of determination made by the determining unit is added (paragraph [0070] FIG. 5. The CP server 40A has functional configuration elements comprising: a receiver (reception module) 421, an authorization unit 423, a copyright determination unit (determination module) 423, a set up unit (set up module) 424, a memory unit (storing module) 425, and a transmission unit (transmission module) 428. Paragraph [0071]: the receiver 421 (receiving unit) receives delivery HTTP requests that comprise copyrighted content public URL information, and that request delivery of the applicable content. The receiver 421 outputs the received delivery HTTP request to the copyright determination unit 422. Paragraph [0072]: The copyright determination unit 422 (determination unit) determines whether or not the content requested by the delivery HTTP request is copyrighted content with an established copyright (legitimacy determination). Paragraph [0085] in reply to the cellular phone 10A (terminal apparatus) that transmitted the delivery HTTP request, the transmission unit 428 (sending unit) sends the copyrighted content public URL (result) output from the memory unit 425 and the copyrighted content).
Regarding claim 18, Yabe teaches all of the features with respect to claim 17, as outlined above.
	Yabe further teaches wherein, if the receiving unit receives the work to which the result of determination is added, the determining unit determines the legitimacy of the work on the basis of only information of a user who has sent the work to the determining unit (paragraph [0060] When the virtual attachment determination unit 127 determines that a virtual attachment file has been attached, the copyrighted content public URL (result of determination) comprised by the applicable electronic mail message is output to the request unit (receiving unit) 121 or memory unit 123 based on the information input by the user).
Regarding claim 19, Yabe teaches all of the features with respect to claim 17, as outlined above.
	Yabe further teaches wherein the work received by the receiving unit is included in information to be used for following legitimacy determination (paragraph [0071]: the receiver 421 (receiving unit) receives delivery HTTP requests that comprise copyrighted content public URL information, and that request delivery of the applicable content).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US PG-PUB No. 20140164436 A1) in view of Yabe (US PG-PUB No. 20070143441 A1).
Regarding claim 5, Hayakawa teaches all of the features with respect to claim 1, as outlined above. 
	Hayakawa further teaches the information processing apparatus further comprising a processing unit. Hayakawa does not explicitly teach deleting or overwriting the work. However, Yabe teaches a processing unit that, if the receiving unit receives the work to which the result of determination is added, deletes the work to which the result of determination is yet to be added, or overwrites the work to which the result of determination is yet to be added with the work to which the result of determination is added (paragraph [0055] if a copyrighted content copyrighted content public URL corresponding to an already stored copyrighted content public URL (result) is output by the information acquisition unit 122, memory unit (processing unit) 123 deletes the already stored copyrighted content public URL. Then, the memory unit 123 stores the copyrighted content and copyrighted content public URL newly output by the information acquisition unit 122). 
Hayakawa and Yabe are both considered to be analogous to the claimed invention because they both teach information processing technology for transmitting content (image). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Hayakawa with adding work deleting and overwriting disclosed by Yabe. 
One of the ordinary skills in the art would have been motivated to make this modification in order to protect copyright of the work, as disclosed by Yabe in paragraph [0002].
Regarding claim 6, Hayakawa teaches all of the features with respect to claim 2, as outlined above. 
Hayakawa further teaches the information processing apparatus further comprising a processing unit. Hayakawa does not explicitly teach deleting or overwriting the work. However, Yabe teaches a processing unit that, if the receiving unit receives the work to which the result of determination is added, deletes the work to which the result of determination is yet to be added, or overwrites the work to which the result of determination is yet to be added with the work to which the result of determination is added (paragraph [0055] if a copyrighted content copyrighted content public URL corresponding to an already stored copyrighted content public URL (result) is output by the information acquisition unit 122, memory unit (processing unit) 123 deletes the already stored copyrighted content public URL. Then, the memory unit 123 stores the copyrighted content and copyrighted content public URL newly output by the information acquisition unit 122). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Hayakawa with adding work deleting and overwriting disclosed by Yabe. 
One of the ordinary skills in the art would have been motivated to make this modification in order to protect copyright of the work, as disclosed by Yabe in paragraph [0002].
Regarding claim 7, Hayakawa teaches all of the features with respect to claim 3, as outlined above. 
Hayakawa further teaches the information processing apparatus further comprising a processing unit. Hayakawa does not explicitly teach deleting or overwriting the work. However, Yabe teaches a processing unit that, if the receiving unit receives the work to which the result of determination is added, deletes the work to which the result of determination is yet to be added, or overwrites the work to which the result of determination is yet to be added with the work to which the result of determination is added (paragraph [0055] if a copyrighted content copyrighted content public URL corresponding to an already stored copyrighted content public URL (result) is output by the information acquisition unit 122, memory unit (processing unit) 123 deletes the already stored copyrighted content public URL. Then, the memory unit 123 stores the copyrighted content and copyrighted content public URL newly output by the information acquisition unit 122). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Hayakawa with adding work deleting and overwriting disclosed by Yabe. 
One of the ordinary skills in the art would have been motivated to make this modification in order to protect copyright of the work, as disclosed by Yabe in paragraph [0002].
Regarding claim 8, Hayakawa teaches all of the features with respect to claim 5, as outlined above. 
Hayakawa does not explicitly teach, but Yabe teaches the information processing apparatus further comprising a notifying unit that issues, to the determining unit, a notification of a result of the deletion or the overwriting (paragraph [0115] If, as a result of verifying by referring to the purchase information database 426, the purchaser is a purchaser who has already purchased the applicable copyrighted content (YES at S406), confirmation is conducted by asking whether or not the purchaser is going to re-purchase (S407). If re-purchase will not be conducted (NO at S407), notification is given that the content will not be transmitted (S408), and the management operation ends. If re-purchase is to be conducted (YES at S407), the requested copyrighted content is transmitted (S411), and the management operation ends). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Hayakawa with adding notification of a determination result disclosed by Yabe. 
One of the ordinary skills in the art would have been motivated to make this modification in order to protect copyright of the work, as disclosed by Yabe in paragraph [0002].
Regarding claim 13, Hayakawa teaches all of the features with respect to claim 11, as outlined above. 
Hayakawa does not explicitly teach, but Yabe teaches wherein the permitting unit permits deleting of the work even if execution of the process is restricted (paragraph [0005] cited in Japanese Patent Application Laid-open No. 2005-174132 is technology that, when data with an established copyright is included in the content that a user has designated for mail transmission to a communication terminal, the data with the established copyright is deleted and the mail message is transmitted. Paragraph [0069]: The console 405 and the display 406 are used to register, modify and delete copyrighted content, and to edit control data). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Hayakawa with adding deletion of a work disclosed by Yabe. 
One of the ordinary skills in the art would have been motivated to make this modification in order to in order to protect the copyright, content cannot be provided to a different user by placing copyrighted content with an established copyright in an electronic mail message, as disclosed by Yabe in paragraph [0006].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Nomitsu (US 20090187403 A1) discloses information procession system, information processing apparatus, information processing program and recording medium.
Ikeda (US 20050097129 A1) discloses information processing apparatus, transmission apparatus, and recording medium.
Tamura (US 20090310179 A1) discloses information processing apparatus using license information, method, and control program.
Ezaki (US 7366907 B1) discloses information processing device and method and program storage medium.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE M DAY whose telephone number is (571)272-0067. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.D./Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499